Citation Nr: 0909603	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, to include asbestosis.  

2.  Entitlement to service connection for a bilateral ear 
disability, other than hearing loss and tinnitus.  

3.  Entitlement to a compensable evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to 
September 1963.  The Veteran also had other than active U.S. 
Air Force Reserve duty after 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2003, January 2004, and October 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In the October 2003 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  In the 
January 2004 and October 2005 decisions, the RO denied 
service connection for bilateral ear numbness and asbestosis, 
respectively.  

In a letter received in January 2008, the Veteran withdrew 
any and all requests for a Board hearing.  


FINDINGS OF FACT

1.  The Veteran's current pulmonary disorder did not have 
onset during his active service and is not otherwise related 
to his active service.  

2.  The Veteran does not have a disability of the ears, other 
than hearing loss and tinnitus.  

3.  The Veteran's hearing loss is manifested by an average 
pure tone threshold of 33 decibels in the right ear and 44 
decibels in the left ear with speech discrimination of 96 
percent in the right ear and of 92 percent in the left ear.






CONCLUSIONS OF LAW

1.  The criteria for service connection for an ear 
disability, other than hearing loss and tinnitus, have not 
been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a pulmonary 
disability have not been met.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for a compensable evaluation for the 
Veteran's hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the instant case, statements of medical professionals 
provide evidence both favorable and unfavorable to the 
Veteran's claims for service connection.  In such cases it is 
within the Board's province to weigh the probative value of 
those statements.  In Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993), the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims and hereinafter the 
Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

Bilateral ear disability

Service connection has already been established for tinnitus 
and hearing loss.  In a statement received in September 2003, 
the Veteran explained his claimed ear disability which is 
currently before the Board, stating "I feel a numbness and 
or pressure on both ears, with sharp needle pain at times."  

Service treatment records are absent for report of symptoms 
involving the Veteran's ears.  A July 1963 separation report 
of medical examination includes a normal clinical evaluation 
of the Veteran's ears.  In an associated report of medical 
history, the Veteran indicated that he did not then have, nor 
had ever had, ear trouble.  In a certificate signed by the 
Veteran in September 1963, he indicated that there had been 
no change in his physical condition since his last physical 
examination.  These records are evidence that the Veteran did 
not have symptoms involving his ears at separation from 
active duty and are therefore evidence against his claim for 
service connection.  

Reports of medical examinations and medical histories from 
the Veteran's time in the Reserves are also of record.  These 
cover the time frame from 1970 to 1990, with the most recent 
report of medical history and of medical examination from 
July 1990.  All clinical evaluations of the Veteran's ears 
were normal and he never indicated that he had ear trouble.  
This is more evidence against the Veteran's claim because 
these records tend to show that for the twenty-seven years 
after separation from active service he did not report any 
symptoms involving his ears.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

Treatment records from the Bandera Family Health Center 
include a March 2003 note that the Veteran reported that both 
of his ears were discomforting.  

A document, date stamped in August 2003, indicates referral 
to an ear nose and throat (ENT) clinic of the Brooks Army 
Medical Center for tinnitus and chronic ottitis externa.  An 
October 2003 audiology report documents that the Veteran was 
referred for 'point pressure' of his ears.  These records are 
favorable to the Veteran's claim to the extent that the 
records provide some evidence that the Veteran may have a 
chronic ear condition.  

Also of record are Brooke Army Medical Center ENT clinic 
notes signed by "E.H.", M.D.  In February 2004 and again in 
August 2008, the Veteran submitted these notes to VA, arguing 
"[c]onsider Dr. [E.H., M.D.] diagnoses who states Ear Pain 
Pressure, is due to noise exposure in the past."  (emphasis 
in original).   

Contrary to the Veteran's assertions, Dr. E.H. did not state 
that the Veteran's reports of pain and pressure were related 
to noise exposure in the past.  Dr. E.H. listed under a 
heading for subjective history of present illness the 
following "F/G Actv Audio & pain/pressure All Sent for Audio 
- here [illegible] + noise exposure in past."  This is 
followed by the following physical findings and opinion: 
"PEX EARS - nl All [illegible] nl Audio - moderate Severe 
SNHL All.  Type A nl AR's.  A/P) Normal exam - Audiogram 
Shows high frequency sensorineural hearing loss which is most 
likely related to past noise exposure."  

This report from Dr. E.H. states that the Veteran's 
sensorineural hearing loss is related to past noise exposure.  
Dr. E.H. did not state that the Veteran's reported ear pain 
and pressure were related to past noise exposure.  Indeed, 
Dr. E.H.'s report is evidence against the Veteran's claim 
because Dr. E.H. found that the veteran had a normal ear 
examination.  This is significant because Dr. E.H.'s 
assessment followed the consult request that listed a 
diagnosis of chronic otitis externa.  It is highly unlikely 
that Dr. E.H. would make no finding of a chronic ear 
condition other than hearing loss or tinnitus if the veteran 
did have some additional chronic ear condition, as he has 
claimed.  

The normal ear examination and the lack of findings by Dr. 
E.H. of any chronic ear condition, other than hearing loss, 
greatly reduces the probative weight of the diagnosis listed 
in the consult request and provide evidence against a finding 
that the Veteran has any chronic disability of his ears other 
than those for which service connection has already been 
established.  

In a February 2005 clinical record, Dr. R.R. noted that the 
Veteran reported suffering for two weeks from a cough, body 
aches, ear stuffiness, eye itching, headache, nasal 
congestion, nasal discharge, and scant purulent sputum 
production.  Physical examination revealed normal external 
ears and external auditory canals and tympanic membranes.  He 
was assessed with lobar pneumonia and a cough.  

This is some evidence against the Veteran's claim because Dr. 
R.R.'s findings indicate that the Veteran's ear discomfort is 
unrelated to any pathology of his ears but rather is related 
to other medical conditions.  The mere fact that the Veteran 
has painful or "stuffy" ears is not a basis for service 
connection for an ear disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

During a December 2004 VA audiololgy examination, the Veteran 
reported that he has had ear infections in both ears, the 
most recent in September 2004.  During a June 2006 VA 
audiology examination, the Veteran reported a recent episode 
of otitis eternal but was found to have no history of middle 
ear infections.  

In March and July 2007 notes, Dr. R.R. documented the 
Veteran's reports of bilateral ear pain.  In March 2007 the 
Veteran was found to have a draining and edematous right 
external audio canal.  In July 2007, the Veteran was found to 
have a draining, edematous, and erythematous right external 
audio canal.  This is some evidence favorable to his claim in 
that these notes show objective evidence of a right ear 
disorder, although the records document only two instances of 
such.  Given the numerous reports of ear symptoms with 
negative objective findings, these two instances of positive 
objective findings over a five month period are not evidence 
of a chronic condition of the Veteran's ears.  Rather, these 
instances are evidence only that the Veteran had two ear 
infections over a five month period.  

June 2007 VA ENT clinic progress notes document the Veteran's 
report that he had an ear infection three months earlier and 
that he has recurrent infection and wax formation with 
occasional vertigo.  He reported that the recently had more 
frequent symptoms with the left ear worse that the right but 
with the right ear worsening.  Physical examination did not 
reveal a cerumen inpacted membrane, there was no exudate 
noted, tympanic membrane had good color and no erythema, 
there were no lesions noted.  His right ear was positive for 
dry cerumen with a scarred tympanic membrane.  He was 
diagnosed with scant cerumenosis of the right ear.  

The Board finds that this is not evidence of a chronic ear 
disability, but only evidence that the Veteran tends to have 
cerumen in his ears and reports symptoms where there is 
little if any objective evidence of infection or a disorder.  

In August 2007, the Veteran reported that he had been treated 
for an ear infection in May 2007 and that he occasionally has 
crusting of his left outer ear canal.  He also reported that 
the wind bothered him on that side.  The clinician stated 
that the Veteran used a hearing aid on the left side.  There 
was no frank otorrhea and no otalgia.  Again, this is 
evidence that the Veteran reports ear symptoms that have no 
underlying pathology.  

Physical examination at the time of the August 2007 note 
found the Veteran's tympanic membranes intact with no 
evidence of cholesteatom or middle ear effusion or outer ear 
effusion.  The assessment includes no findings of ear 
pathology other than hearing loss.  

Notes from Dr. R.R. from June 2008 indicate that the Veteran 
was negative for ear pain with physical examination showing 
normal audio canals and tympanic membranes.  

An audiogram dated in March 2008 includes the Veteran's 
report of an ear infection 6 months earlier, that he was 
positive for aural fullness and negative for otlgia.  This 
report also contained an assessment that the Veteran's ear 
canals were clear for testing.  

These treatment records tend to show that the Veteran reports 
subjective symptoms of wax buildup and pain in his ears, but 
ear examinations are almost always normal.  This is evidence 
against his claim because the evidence tends to show that the 
Veteran does not have a chronic ear disability other than 
hearing loss and tinnitus.  

Referring to the Veteran's diagnosed chronic externa otitis, 
the RO requested a VA ear diseases examination in November 
2008.  In that request the RO asked that the Veteran be 
examined for his complaints of ear pain / numbness and to 
provide a diagnosis.  The request also asked that the 
examiner opine whether it is at least as likely as not the 
current disability is due to the Veteran's noise exposure.  

In December 2008, the Veteran underwent the requested 
examination.  The examining physician indicated that he had 
reviewed the Veteran's claims file and provided an accurate 
history of the Veteran's military service and report of 
interview with the Veteran.  During that interview, the 
Veteran reported that he periodically has some fullness and 
sharp pain in both ears, the fullness lasting for about an 
hour and occurring two or three times per week.  He reported 
that he had not had any surgery of either ear or a mastoid 
infection but stated that he had been diagnosed with 
infections off and on throughout his lifetime.  

Physical examination revealed that the mastoids were 
negative, external ear canals were patent bilaterally without 
any abnormal obstruction or foreign bodies or any evidence of 
infection.  There was no exudate noted in either external 
canal, the tympanic membrane were easily visualized and 
smooth.  There was no retraction, no scars, no perforation, 
and no evidence of middle ear effusion.  The Weber testing 
was negative with air conduction greater than bone conduction 
bilaterally.  

The examiner provided a diagnosis of hearing loss and 
tinnitus but with no evidence of chronic ear infections.  He 
based this on the lack of scars and retraction.  He also 
provided an opinion as to the etiology of the Veteran's 
hearing loss.  The examiner's finding that the Veteran had no 
chronic ear infection disorder necessarily precluded 
rendering the requested opinion of whether there was a nexus 
between his service and chronic otitis externa.  The examiner 
rendered a nexus opinion as to the only disorder he found on 
examination and review of the Veteran's medical history - 
tinnitus and hearing loss.  

This examination report is evidence against the Veteran's 
current claim.  The Board affords this report considerable 
probative value because it was rendered following examination 
and interview of the Veteran, and a review of the Veteran's 
medical history.  

The evidence unfavorable to the Veteran's claim outweighs the 
evidence favorable to his claim (essentially, the favorable 
evidence consists of the Veteran's reports that he 
periodically has ear infections).  

Highly significant evidence unfavorable to the Veteran's 
claim is the December 2008 examination report which was based 
on extensive clinical findings that the Veteran did not have 
a chronic ear disability other than tinnitus and hearing 
loss.  The examiner relied on the examination results as well 
as the recorded medical history and provided a clear and 
logical explanation based on this relevant data.  Dr. E.H.'s 
October 2003 notes also weigh heavily against the Veteran's 
claim.  The Veteran was referred to Dr. E.H. for the purpose 
of determining whether the Veteran has an ear disability 
other than tinnitus and hearing loss.  Yet, Dr. E.H.'s report 
is absent for findings of such additional disability.  

In short, the preponderance of the evidence indicates that 
the Veteran does not have a chronic disability of the ears 
other than hearing loss and tinnitus.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which the veteran has the claimed 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Because the Veteran does not have the claimed disability his 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Pulmonary disability claim

The Veteran contends that he suffers from a pulmonary 
disability as a result of exposure to asbestos during 
service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos- 
related information as M21-1, Part VI.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under the DVB 
Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the Veteran a letter in 
January 2005 requesting information as to asbestos exposure.  
The Veteran provided some information in March 2005.

The Veteran contends that he was exposed to asbestos in his 
work as an aviation maintenance helper during service.  
Specifically, he asserts that he replaced asbestos brake 
linings and came in contact with asbestos insulation blankets 
used for helicopter power units.  The Veteran's service 
personnel file shows that he served as a multi-engine 
helicopter mechanic helper.  For the purposes of this 
decision, the Board will assume that the Veteran was exposed 
to asbestos during service.  

Service treatment records are absent for any symptoms 
involving the Veteran's lungs.  A July 1963 separation report 
of medical examination includes a normal clinical evaluation 
of the Veteran's lungs and chest.  In the associated report 
of medical history the Veteran indicate that he did not then 
have nor had ever had shortness of breath, asthma, or chronic 
cough.  He did indicate that he had had whooping cough.  In a 
physician's summary is listed that the Veteran had whooping 
cough during childhood, with no complications or sequela.  In 
a certificate signed by the Veteran in September 1963, he 
indicated that there had been no change in his physical 
condition since his last physical examination.  These records 
are evidence that the Veteran did not have any symptoms of a 
pulmonary disability during service and therefore are 
evidence against his claim.  

Reports of medical examinations and medical histories from 
the Veteran's time in the Reserves are also of record, with 
the most recent in 1990.  All clinical evaluations of the 
Veteran's lungs and chest were normal and he did not ever 
indicated that he had asthma, shortness of breath, pain or 
pressure in the chest, or a chronic cough.  This is more 
evidence against service connection for a pulmonary 
disability, because the these records tend to show that for 
the twenty-seven years after separation from active service 
he did not have any symptoms of a pulmonary disability.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

An undated report of a pulmonary function study and a 
November 1982 x-ray report are associated with the Veteran's 
Reserve medical records.  The pulmonary function study report 
is annotated that the Veteran had borderline test results and 
suggested repeat testing in six months.  This evidence is too 
vague to be favorable or unfavorable to the Veteran's claim.  
The x-ray report indicates that the Veteran's lung fields 
were clear, providing evidence against his claim.  

Records from "P.A.P.", M.D. show treatment for shortness of 
breath and include pulmonary function test findings and a 
summary of findings of a chest x-ray.  In December 2004 
notes, Dr. P.A.P. provided a diagnosis of asbestosis.  Dr. 
P.A. P. stated that the chest x-ray showed minimal 
interstitial changes.  He explained his diagnosis as follows: 
"The patient has asbestosis as evidenced by his history of 
exposure to the asbestos fiber associated with his symptoms 
of shortness of breath and the findings on chest x-ray of the 
interstitial changes."  This is evidence favorable to the 
Veteran's claim.  

Bandera Family Health Care notes document a February 2005 
clinic visit for recent productive cough, ear aches, ear 
stuffiness, eye itching and watering, occipital headache, and 
nasal congestion etc.  Initial diagnoses were lobar pneumonia 
and a cough.  The assessment also states that the Veteran was 
being followed for exposure to asbestos by Dr. P.A.P.  Notes 
from a week later include that the Chest x-ray was normal, 
with no infiltrate, effusion, mass, or pneumothorax.  The 
diagnosis was changed to bronchitis.  These notes tend to 
contradict Dr. P.E.P.'s findings of abnormal chest x-rays, 
and are therefore some evidence against the Veteran's claim.  

The Veteran underwent VA examinations regarding his claimed 
lung disability in July 2005, December 2007, and April 2008.  

The VA physician who examined the Veteran in July 2005 
included a detailed review of the Veteran's claims file.  
This review included discussion of Dr. P.A.P.'s findings.  
The VA physician stated that pulmonary function test from 
December 2004 showed no evidence of restrictive or 
obstructive lung disease.  As a diagnosis, she provided that 
the Veteran had a history of asbestos exposure during service 
but the workup done by Dr. P.E.P. did not show evidence of 
restrictive lung disease or definite evidence of asbestosis 
on chest x-ray.  She also stated that pulmonary function 
tests and chest x-ray obtained the day of the July 2005 
examination were normal.  She indicated that a computerized 
tomography (CT) scan report was pending.  This examination 
report is evidence against the Veteran's claim.  

In November 2007, the Veteran again underwent an examination 
regarding his claimed pulmonary disease.  This report stated 
that the Veteran was to have a CT scan of the chest.  In the 
report of a December 2007 CT scan, a VA radiologist provided 
an impression, as follows: "Stable mild left major fissure 
thickening.  No evidence of asbestosis or asbestos related 
pleural disease seen on this exam."  In a December 2007 
addendum to the November 2007 report, the examining physician 
stated that there was no evidence of asbestos disease found.  

This is evidence against the granting service connection for 
pulmonary disease.  The Board assigns findings expressed in 
the November 2007 examination report, the CT report, and the 
addendum more probative weight than it assigns to the Dr. 
P.A.P.'s reports of asbestosis.  This is because the VA 
results were based on more relevant data, i.e., the CT 
results.  Furthermore, these diagnostic results are 
consistent with the VA examiner's discussion in the July 2005 
examination report as to the pulmonary function results from 
Dr. P.A.P.  

In April 2008, the Veteran underwent another VA respiratory 
examination.  This examining physician recounted the 
Veteran's relevant medical history.  In referring to the 
November 2007 chest CT scan, this physician stated as 
follows: 

This showed no pleural calcification with 
the lung and chest wall being within 
normal limits.  There was therefore no 
evidence of asbestosis or asbestos - 
related pleural disease seen on this 
examination.  Therefore, though the 
veteran relates a history of asbestos 
exposure while in active military 
service, the diagnosis of asbestosis 
cannot be confirmed because recent CT 
scan which is more definitive examination 
than a chest x-ray shows no evidence of 
pleural, pulmonary or chest wall 
involvement suggestive of asbestosis.  

This is more evidence against the Veteran's claim.  This 
evidence also establishes that the CT scan is a more reliable 
diagnostic procedure than chest x-rays.  Again, the absence 
of evidence of asbestos related disease from the CT scan is 
strong evidence that the Veteran does not have an asbestos 
related pulmonary disease.  As this is the only asserted 
connection between his current pulmonary symptoms and his 
service, this is strong evidence against his claim.  

Also of record is a June 2008 initial evaluation report from 
"R.C.B.", M.D.  Dr. R.C.B. stated that diagnostic studies 
included chest x-ray showing mild interstitial changes 
without any obvious pleural reaction.  He stated that a CT 
scan showed some fairly non-specific pleural reaction which 
could be due to rib fractures in the area.  He also stated 
that pulmonary function tests showed mild restriction with 
normal diffusion.  

As an impression, Dr. R.C.B. provided, in pertinent part, the 
following:

Mild interstitial disease with broken 
ribs and pleural reaction and mild 
restrictive defect.  This is compatible 
with asbestos related disease, but not 
pathic pneumonic of it.  Given that he 
had a heavy exposure to asbestos in the 
military, I think it is reasonable to say 
in best medical probability that this is 
an asbestos related condition.  

Dr. R.C.B.'s opinion is favorable to the Veteran's claim.  
However, close inspection Dr. R.C.B.'s opinion shows it to be 
of little probative value. The basis for Dr. R.C.B.'s opinion 
is that the CT scan shows a 'pleural reaction'.  But, Dr. 
R.C.B. bases this on CT evidence of what could be nothing 
more than imaging of rib fractures.  Dr. R.C.B. has provided 
nothing more than a highly speculative opinion.  

Dr. R.C.B. has merely speculated that if the CT scan evidence 
of rib fractures is something else, then the CT scan result 
could be evidence of asbestosis.  It is well settled law that 
speculative medical statements are insufficient to support a 
grant of service-connection.  See Stegman v. Derwinski, 3 
Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Bloom v.West, 12 Vet. App. 185 (1999).  Dr. R.C.B.'s 
speculative medical opinion is afforded little probative 
value.  

Given these recent and highly probative diagnostic test 
results and the associated medical opinions, the Board finds 
that the evidence unfavorable to a finding that the Veteran 
has a pulmonary disease related to asbestos exposure during 
service outweighs the evidence favorable to his claim.  There 
is no other evidence linking the Veteran's post service 
respiratory symptoms to his service.  

Based on the above, the Board finds that the preponderance of 
the evidence in this case is against the Veteran's claim for 
service connection for a pulmonary disability.  Hence, his 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection was established for bilateral hearing loss 
in an October 2003 rating determination and a noncompensable 
rating was assigned.  It is from that decision that the 
Veteran's appeal arises.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

The Veteran has submitted results of March 2008 audiometric 
testing from the Wilford Hall Medical Center and June 2007 
results from Mclean Audiology.  These results do not indicate 
that the Maryland CNC speech discrimination standard was 
employed and therefore are not adequate for rating purposes.  
See 38 C.F.R. § 4.85(a).  Hence, even if the Board requested 
the interpretation of the graphical results by a medical 
professional, the lack of Maryland CNC testing renders use of 
those test results improper for evaluation purposes.  

Furthermore, VA clinical results of audiometric testing from 
August 2007 are of record.  The Board finds that these 
results are close enough in time to the private test results 
to just as accurately reflect the Veteran's hearing loss 
disability as the private test results.  Audiology test 
results from October 2003, December 2004, and June 2006 are 
also of record.  

Of these audiologic test results, those showing the most 
profound hearing loss are from an August 2007 audiology 
consult examination.  These results showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, 15, 20, 45, and 50 decibels, respectively, 
for an average over the four frequencies of interest of 33 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 45, 55, 
and 60 decibels, respectively, with an average over the four 
frequencies of interest of 44 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear, providing 
evidence against this claim.

These results show that the Veteran's hearing loss does not 
meet the exceptional hearing loss requirements necessary to 
trigger application of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the August 2007 
VA test results indicates assignment of Roman Numeral I to 
each ear for the purpose of determining a disability rating.  
A noncompensable, or 0 percent, rating is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  
No other adequate evidence of record shows that the Veteran's 
hearing loss warrants a compensable rating.

The RO explicitly determined that referral for extraschedular 
consideration was not warranted for the Veteran's hearing 
loss disability.  The Board agrees.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Ratings assigned for the Veterans hearing loss disability 
contemplate the disability and symptomatology reported by the 
Veteran.  He has not pointed to any manifestation of his 
hearing loss disability that is not comtemplated by the 
schedular criteria.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

All probative evidence of record is against assigning a 
compensable evaluation for the Veteran's hearing loss 
disability.  The Board does not find evidence that the 
evaluation for the Veteran's hearing loss disability should 
be increased for any other separate period based on the facts 
found during the whole appeal period.  Hence, his appeal as 
to this issue must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a recent case, the Court clarified the VCAA notice 
required when a claimant files a claim for an increased 
evaluation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  However, the Veteran's appeal arises not from a 
claim for an increased rating but from a notice of 
disagreement with the initial rating assigned in the rating 
decision that granted service connection for his lumbar spine 
disability.  His claim was for service-connection, not for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Court of 
Appeals for the Federal Circuit (Federal Circuit) stated

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the Federal Circuit specifically rejected the argument that 
section 5103(a) notice requirements were altered by the 
filing of a notice of disagreement.  Id. at 1058-1059.  

Here, the VCAA duty to notify was partially satisfied by way 
of letters sent to the Veteran in August 2003, January 2005, 
and June 2005.  These letters did not address how VA assigns 
disability ratings and effective dates.  The August 2003 
letter otherwise fully addressed all three notice elements 
with regard to the Veteran's claims for service connection 
for hearing loss, and "numbness" of his ears, was sent 
prior to the initial RO decision in this matter, and informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

The January 2005 letter addressed the Veteran's claim for 
service connection for a pulmonary disability, and, other 
than disability ratings and effective dates, fully addressed 
all three notice elements.  The letter was sent prior to the 
initial RO adjudication of his claim for service connection 
for a pulmonary disability, requested information as to the 
Veteran's asbestos exposure, informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claims.  As to his claim for 
service connection for a pulmonary disability and an ear 
disability, other than tinnitus and hearing loss, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

Although his claim for service connection for hearing loss 
was granted, the Veteran has not disagreed with the effective 
date assigned for that disability and the time to initiate an 
appeal of that issue has run.  Therefore, any question as to 
the notice of how VA assigns effective dates is now moot with 
regard to that claim.  

Although the Veteran was not provided VCAA notice as to how 
VA would assign a disability rating for his hearing loss in 
the event that service connection was granted, the Board 
finds that this defect in notice does not require correction.  
Not all notice errors require correction.  The test is 
whether the notice error has resulted in prejudice to the 
claimant, or, in other words, whether the notice error has 
affected the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  
The Federal Circuit specifically referred to these three 
enumerated instances as examples.  Id. at 889.  The list is 
therefore not exhaustive.  

In this case, the post initial adjudication process has 
provided the Veteran with all of the information that proper 
VCAA notice would have provided and he has had sufficient 
time to participate in his appeal, including sufficient time 
to provide evidence and argument to the RO, and to the Board.  
For this reason, the essential fairness of the adjudication 
has not been affected by the defect in VCAA notice as to 
assignment of disability ratings as such applies to the claim 
for service connection for a hearing loss disability.  

The Board is not saying that the VCAA notice error has been 
cured, or that post decisional documents stand in place of 
VCAA notice in this case.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Rather, the Board is saying that 
the long administrative process, which included providing the 
Veteran with information as to assignment of disability 
ratings for his hearing loss disability, has rendered the 
notice defect non -prejudicial to the Veteran.  

This is consistent with the Court's statement in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In that case, the 
Court explained that in determining whether the essential 
fairness of the adjudication had been affected by defects in 
VCAA notice, consideration should be given to the notice that 
was provided and the extent to which the extensive 
administrative process had provided an opportunity to develop 
the case.  Id. at. 46.  

Here, all of the information that would have been provided to 
the Veteran in proper VCAA notice has since been provide to 
the Veteran by means of other documents required by other 
statutory provisions.  

Over four years ago, in February 2005, the RO sent the 
Veteran a Statement of the Case which provided him with the 
text of 38 C.F.R. § 3.321 and an explanation of the criteria 
found at 38 C.F.R. § 4.85 for rating his hearing loss 
disability.  In a Supplemental Statement of the Case, sent to 
the Veteran in January 2009, he was provided copies of the 
tables upon which his hearing loss evaluation is based.  

To remand this matter now for VCAA compliant notice would do 
no more than inject delay into the adjudication of the 
Veteran's appeal as to the evaluation assigned for his 
hearing loss disability.  No benefit would flow to the 
Veteran because he has already been provided with the 
information that VA would provide on remand.  In short, the 
extensive administrative process has rendered the lack of 
VCAA notice as to how VA assigns disability ratings, with 
regard to the Veteran's claim for service connection for a 
hearing loss disability, non prejudicial to the Veteran.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The Veteran 
submitted treatment records from the Brooks Army Medical 
Center (including records from "E.H., M.D."), Bandera 
Family Health Care (including records from "R.R.", M.D), 
Wilford Hall Medical Center, Tricare, McLean Audiology, 
"P.A.P.", M.D, and "R.C.B.", M.D.  Audiometric 
examinations were afforded the Veteran in October 2003, 
December 2004, and June 2006.  A medical examination of the 
Veteran's ears was conducted in December 2008, and 
respiratory examinations were conducted in July 2005, 
November 2007, and April 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


